Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 allowed.

The following is an examiner’s statement of reasons for allowance: Prior art fails to suggest or render obvious a self-defined network coverage optimizing method, adapted for a first specific base station that serves first user equipment, wherein the first specific base station manages a first base station group, the self-defined network coverage optimizing method comprising: receiving a first measurement report from the first user equipment; in response to determining that the first measurement report indicates that a neighboring first base station is present, sending a first member tracking message to the first base station, wherein the first base station sends a first member tracking response back to the first specific base station in response to the first member tracking message; determining whether the first base station belongs to any other base station group based on the first member tracking response; in response to determining that the first base station does not belong to any other base station group, adding the first base station to the first base station group; and in response to determining that the first member tracking response indicates that the first base station belongs to a second base station group, merging the first base station group and the second base station group.
The closest prior art of record, Agrawal et al., U.S. Patent Pub. No. 2018/0041934 discloses a self-organized network containing base station groups. However, Agrawal fails to disclose the explicit limitations as described in the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646